Exhibit 10(add)
 
CENTERLINE HOLDING COMPANY
EXECUTIVE EMPLOYMENT AGREEMENT
WITH NICHOLAS A. C. MUMFORD
___________________________________________


 
2009 Technical Amendment for Compliance
with Section 409A of the Internal Revenue Code
 
___________________________________________
 
 
 
WHEREAS, Centerline Capital Group Inc. (“Company”) and Nicholas A. C. Mumford
(“Executive”) entered an Executive Employment Agreement (“Agreement”) dated
January 1, 2007; and
 
WHEREAS, Section 409A of the Internal Revenue Code of 1986, as amended (the
Code”) imposes a 20% tax plus interest and other penalties on employees who
collect compensation, severance pay, or reimbursements pursuant to employment
agreements that do not conform with the specific time of payment provisions
required under Code Section 409A; and
 
WHEREAS, the undersigned parties to the Agreement have mutually agreed that the
Agreement should be amended, effective January 1, 2009, to comply with Code
Section 409A and the final regulations that become effective on such date.
 
NOW, THEREFORE, the Company and Executive, acknowledging due and adequate
consideration for this 2009 Technical Amendment for Compliance with Section 409A
of the Internal Revenue Code (the “Amendment”), do hereby agree as follows:
 
1.      Everywhere in the Agreement, the Company’s former name, “CharterMac
Capital LLC,” shall be replaced with “Centerline Affordable Housing Advisors
LLC.” and “CharterMac,” shall be replaced with “Centerline Holding Company.”
 
2.      Everywhere in the Agreement, the phrases “termination of Executive’s
employment,” “termination,” “termination of the Executive” or “end of his
employment” shall mean Executive’s “separation from service” (as defined under
Treasury Regulation § 1.409A-1(h) and any successor thereto) with the Company or
any affiliate.  Pursuant to such Treasury Regulation and for purposes of this
paragraph:
 
a.      The term “affiliate” shall have the meaning set forth under Code
Sections 414(b) and (c), provided that fifty (50) percent shall replace eighty
(80) percent each place it appears (i) in Code Section 1563(a)(1), (2) and (3)
for purposes of Code Section 414(b), and (ii) in Treasury Regulation §
1.414(c)-2 for purposes of Code Section 414(c).
 
b.      A “separation from service” will be deemed to occur if the Company and
Executive reasonably anticipate that Executive shall perform no further services
for the Company (whether as an employee or an independent contractor) or that
the level of bona fide services Executive will perform in the future (whether as
an employee or an independent contractor) will permanently decrease to no more
than twenty (20) percent of the average level of bona fide services performed
(whether as an employee or independent contractor) over the immediately
preceding 36-month period.
 
c.      If Executive is on an authorized, bona fide leave of absence, Executive
shall experience a “separation from service” on the first day of the seventh
(7th) month of such leave, unless Executive’s right to reemployment with the
Company is provided either by statute or contract.  A leave of absence
constitutes a bona fide leave of absence only if there is a reasonable
expectation that Executive will return to perform services for the Company or
any of its Affiliates.  For purposes of the 36-month period described above, (a)
if Executive is on a paid bona fide leave of absence, Executive is treated as
providing bona fide services at a level of services equal to that which
Executive would have been required to perform to receive the compensation paid
during the leave of absence, and (b) unpaid bona fide leaves of absence are
disregarded.
 
3.      In EXHIBIT A, the definition of “Good Reason” shall be revised by
replacing “ten (10) days” with “thirty (30) days.”
 
4.      Section 4(b) of the Agreement shall be amended by deleting the following
language from its first sentence (because Code Section 409A does not allow
discretion to extend or defer the timing of disability or severance benefits):
“unless deferred or extended by the Compensation Committee, in which case it
will be the extended or deferred date (the “Disability Payment Date”).”
 
5.      Sections 4(d) and 4(e) of the Agreement shall be amended by adding the
following new paragraph immediately at its end:
 
 
 
 

--------------------------------------------------------------------------------

 
 
Notwithstanding any other provision of this subsection: (i) the form of Release
that the Company requires as a condition for severance benefits to Executive
hereunder shall be delivered in final form by the Company to Executive within
ten (10) days after Executive’s termination of employment; (ii) the time period
within which Executive must deliver an executed Release (in such form as the
Company has provided) to the Company ends 60 days after Executive’s termination
of employment; and (iii) the Company’s payment of any severance benefits due
upon receipt of Executive’s executed Release shall occur within 75 days after
Executive’s termination of employment (subject to Section 10(e) of the
Agreement).
 
6.      Section 4(d) of the Agreement shall be amended be deleting its third
sentence and by replacing that sentence with the following (in order to track
the time periods and right to cure provisions set forth in the “good reason”
safe harbor set forth in final Code Section 409A regulations):
 
Executive may resign if Good Reason exists, and shall do so by providing written
notice thereof to the Company not less than ten (10) days after the end of the
30-day cure period that is set forth within the “Good Reason” definition under
Exhibit A hereof (as amended hereby); provided such resignation may not occur
more than two (2) years after the initial existence of the condition that gives
rise to the Good Reason.
 
7.      Section 10(e) of the Agreement shall be amended by deleting its fourth
sentence (which begins “Nevertheless, if the Company reasonably determines. .
.”), and by replacing that sentence with the following sentences:
 
If, at the time of Executive’s Separation from Service, the Executive is a
“specified employee” (within the meaning of Code Section 409A and Treas. Reg.
§1.409A-3(i)(2)), the Company will not pay or provide any “Specified Benefits”
(as defined herein) during the six-month period (the “409A Suspension Period”)
beginning immediately after the Executive’s Separation from Service.  For
purposes of this Agreement, “Specified Benefits” are any amounts or benefits
that would be subject to Code Section 409A penalties if the Company were to pay
them, pursuant to this Agreement, on account of the Executive’s Separation from
Service.
 
8.      Section 10(e) of the Agreement shall be further amended by revising the
start of the former fifth sentence of its first paragraph, such that the phrase
“As soon as reasonably practicable” is replaced with the phrase “Within fourteen
(14) days”.
 
9.      Section 10(e) of the Agreement shall be further amended by inserting the
following new paragraph immediately after its first paragraph:
 
All payments and benefits being provided pursuant to this Agreement are intended
to comply with (or be exempt from) Code Section 409A, and the Company shall have
complete discretion to interpret and construe this Agreement and any associated
documents in any manner that establishes an exemption from (or otherwise
conforms them to) the requirements of Code Section 409A. If, for any reason
including imprecision in drafting, the Agreement does not accurately reflect its
intended establishment of an exemption from (or compliance with) Code Section
409A, as demonstrated by consistent interpretations or other evidence of intent,
the provision shall be considered ambiguous and shall be interpreted by the
Company in a fashion consistent herewith, as determined in the sole and absolute
discretion of the Company.  The Company reserves the right to unilaterally amend
this Agreement without the consent of any Executive in order to accurately
reflect its correct interpretation and operation, as well as to maintain an
exemption from or compliance with Code Section 409A. Furthermore, with respect
to any and all reimbursements to which Executive may be entitled under this
Agreement, Executive shall apply for reimbursement not later than one year after
incurring the underlying expense, and payment shall occur as soon as practicable
thereafter, but not later than two and one-half months after the end of the
calendar year in which Executive applies for reimbursement.
 
10.   All other provisions of the Agreement shall remain in full force and
effect, subject only to the specific changes set forth above.
 
 
 
 

--------------------------------------------------------------------------------

 
 
WHEREFORE, the undersigned parties to the Agreement hereby agree to and execute
this Amendment, effective January 1, 2009.
 
 
Date:
__________ ___, 2008
 
Centerline Capital Group Inc.
     
 
By
         
 
Its
         
Date:
__________ ___, 2008
 
Executive
     
 
Printed Name: Nicholas A. C. Mumford
     
 
 
Signature:
 


